DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/936,475 entitled "SELF LEARNING MACHINE LEARNING PIPELINE FOR ENABLING BINARY DECISION MAKING" with claims 1-2, 4-5, and 8-21 pending.
Status of Claims
•	Claims 1, 12, and 16 have been amended and are hereby entered.
•	Claims 6 and 7 are cancelled.
•	Claims 1-2, 4-5, and 8-21 are pending and have been examined.

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Response to Amendment
The amendment filed March 29, 2021 has been entered. Claims 1, 2 and 4-21 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed December 28, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The terms:
“for a juxtaposition of scoring operations” in Claims 1 and 12; 
The meaning of the term “juxtaposition” remains unclear in the context of the claim language. Under broadest reasonable interpretation, Examiner   views the term as any different variation, alteration, combination, or perturbation of one or more a scoring algorithm or outputs.
“being indicative of a degree” in Claim 1 ; 
It is unclear what “indicative of a degree” means in the context of the claim language. What is a degree in this sense? How is it measured? Under broadest 
Therefore the claims are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 4-5, and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-2, 4-5, and 8-21 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“A system…to generate scores” 
“defining …. a first model”
“apply … rules to… transaction data”
“generate …a first score”
“receive and process feedback data”
“receive said processed feedback data”
“update…at least one rule”
“create …. a second model”
“apply … rule”
“generate a… score”
“determine …which …. score most accurately reflects said processed feedback data”
“feedback is matched to said one or more of data…”
These limitations clearly relate to the scoring of data related to transactions between client and service provider. 
 These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to apply rules to transaction data or generate a score recite a fundamental economic principles or practice  (including hedging and mitigating risk)   and/or commercial or legal interactions (transactions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, generating a first score encompasses a person calculating a probability that a transaction is fraudulent. If a claim limitation, under its “Mental Processes” grouping of abstract ideas. 
 (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“a computer comprising a physical storage, and one or more processors” :
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification [Page 9, Line 20], “clients 220 may be personal computers, laptops, handheld computing devices such as smartphones or tablets or any other device capable of providing the required connectivity and display.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 8: 
“computer server”: merely applying CPU technology  as a tool to perform an abstract idea
Claim 9: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 10: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 11: (none found: does not include additional elements and merely narrows the abstract idea)
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes For Example, the Applicant’s Specification [Page 9, Line 20], “clients 220 may be personal computers, laptops, handheld computing devices such as smartphones or tablets or any other device capable of providing the required connectivity and display.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 12 recites: 
“updating a model used in generating scores” 
“receiving feedback data”
“being fed a first transaction request”
“updating at least one rule”
“feeding … transaction request”
“assessing whether scoring … accurately reflects …. indicator”
“substituting … updated … model as a new … active model for scoring”
These limitations clearly relate to the scoring of data related to transactions between client and service provider. 
 These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to being fed a first transaction request recites a fundamental economic principles or practice  (including hedging and mitigating risk)   and/or commercial or legal interactions (transactions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, assessing whether scoring   accurately reflects  an indicator encompasses a person calculating a probability that a transaction is fraudulent. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person “Mental Processes” grouping of abstract ideas. 
 (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer system comprising one or more processors configured to execute computer program” :
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification [Page 9, Line 20], “clients 220 may be personal computers, laptops, handheld computing devices such as smartphones or tablets or any other device capable of providing the required connectivity and display.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   DO NOT recite additional elements.
This judicial exception is not integrated into a practical application. 
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 16: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 17: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 18: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 19: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 20: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 21: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification [Page 9, Line 20], “clients 220 may be personal computers, laptops, handheld computing devices such as smartphones or tablets or any other device capable of providing the required connectivity and display.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered For Example, the Applicant’s Specification [Page 9, Line 20], “clients 220 may be personal computers, laptops, handheld computing devices such as smartphones or tablets or any other device capable of providing the required connectivity and display.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, 1-2, 4-5, and 8-21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8-10, 12-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zizzamia ("FRAUD DETECTION METHODS AND SYSTEMS", U.S. Publication Number: 2014/0058763 A1)  in view of Kosko (“NOISE-ENHANCED CLUSTERING AND COMPETITIVE LEARNING”, U.S. Publication Number: 2015/0161232 A1)



Regarding Claim 1, 
Zizzamia teaches,





 A computer comprising a physical storage, and one or more processors configured to execute each of an active rules base contained within said physical storage, 
(Zizzamia [0487] using a processor configured to execute a sequence of programmed instructions stored on a non-transitory computer readable medium. ...can be stored in a non-transitory computer-readable medium such as a computer memory or storage device
Zizzamia  [Abstract]  utilizes association rules as tripwires to identify outliers)
said active rules base, defining at least a first model comprising a plurality of rules, 
(Zizzamia [0014] Supervised models are equations, algorithms, rules, or formulas that are trained to identify a target variable of interest from a series of predictive variables. 
 Zizzamia [0016] Examples of unsupervised models include cluster analysis and association rules.)
and said at least a first model being operative to apply said plurality of rules to said given set of transaction data 
(Zizzamia [Abstract] An unsupervised statistical analytics approach to detecting fraud utilizes cluster analysis to identify specific clusters of claims or transactions for additional investigation,)
and to generate a first score for said first, potential transaction based on the application of said plurality of rules of said at least a first model;
(Zizzamia [0163]  a first split occurs based on the claim severity score, which is a predicted score of the claim cost. “Severity Score” is the optimal split candidate based on the algorithm
 Zizzamia [0014] Supervised models are equations, algorithms, rules, or formulas that are trained to identify a target variable of interest from a series of predictive variables. 
 Zizzamia [0016] Examples of unsupervised models include cluster analysis and association rules.)
	a pending rules base contained within said physical storage;
(Zizzamia [0490] intermediate results and output as may be appropriate
Zizzamia [0487] can be stored in a non-transitory computer-readable medium such as a computer memory or storage device)
	a rules base merger operative to receive and process feedback data subsequent to said scoring comprising said a first score and execution of said first, potential transaction, said processing comprising generation of training based on said processed feedback data;
(Zizzamia [0476] It should be appreciated that the inventive models described herein can be periodically re-calibrated so that rules/insights/indicators/patterns/predictive variables/etc. gleaned from previous applications of the unsupervised analytical methods (including the results of associated SIU investigations) can be fed back as inputs to inform/improve/tweak the fraud detection process. 
 Zizzamia [0478]  a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently. 
 Zizzamia [0163] “Severity Score” is the optimal split candidate based on the algorithm
Zizzamia [0053] selecting the number of clusters (step 52) is not a trivial task. In this case, bagged clustering can be used to determine the optimal number of clusters using the provided variables and claims. 
Zizzamia [0162] Implementing a decision tree using packaged software, or custom developed computer code, the optimal split can, for example, be selected
 Zizzamia [0046]  a transaction in the banking system
 Zizzamia [0307]  the association rules instantiation should begin with a database of raw claims information and characteristics that can be used as a training set...Using such a training set, rules can be created, and then applied to new claims or transactions not included in the training set.
 Zizzamia [Claim 27] receive a set of patterns in a set of predictive variables)
	update, based on said training and in response to said processed feedback data matching one or more of data of said given set of transaction data, at least one rule of said pending rules base to be different than a corresponding at least one rule of said active rules base, 
(Zizzamia [0307] information and characteristics that can be used as a training set
Zizzamia [0478] In addition, a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently.
Zizzamia [0479]  update for an auto BI claims rule might occur. )
and (c) create at least a second model comprising said updated pending rules base, and which is operative to apply said at least one rule of said updated pending rules base to said transaction data to generate a score therefor based on the application of said at least one rule of said updated pending rules base of said at least a second model;
(Zizzamia [0013] There are two basic categories of predictive models for detecting fraud, each of which works in a different manner: supervised models and unsupervised models.
Zizzamia [0166] describes a process for creating an ensemble of unsupervised techniques for fraud detection in UI claims. This involves combining multiple unsupervised and supervised detection methods for use in scoring claims for the purpose of mitigating unemployment insurance fraud.
Zizzamia  [0420] The count of all violations can then be summed over all rules that apply to each claim. 
Zizzamia [0478] In this way, the scoring engine can be constantly monitored and optimized to create an efficient scoring process.
Zizzamia [0313] The threshold can be determined by examining the historical fraud rate and optimizing against the number of false positives that are achieved.)
	a model assessor operative to feed said given set of transaction data to each of said at least a first model and said at least a second model at a same time for scoring said, given set of transaction data, and to independently determine, based on said same time feeding for a juxtaposition of scoring operations of said at least a first model and said at least a second model, which of said,, first score or said second score most accurately reflects said processed feedback data;
(Zizzamia [0020] can segment claims into groups.... simultaneously.
Zizzamia [0047] clusters can be defined ... simultaneously.
Zizzamia [0100] that build probabilistic models 
Zizzamia [0240] Probabilistic behavioral models can be constructed for each unique applicant
Zizzamia [0039]  scoring both auto BI claims and UI claims 
Zizzamia [0313] If the set of rules covers a material proportion of the probability space of the RHS condition, then the LHS conditions provide alternate different—but nonetheless legitimate—pathways to arrive at the RHS condition.
Zizzamia [0478]   scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently.
Zizzamia [0472] test combinations of rules beginning with the best performing rule and adding on the next best rule iteratively. Exhaustively test all rules combinations until the set with the highest true positive and true negative rate is found.)
  a model manager operative to substitute said at least a second model for said at least a first model in response to said, second score most accurately reflecting said processed feedback data, wherein said at least a second model is then operative, upon being substituted, to generate a respective score for a second, potential transaction  
(Zizzamia [0114] this type of analysis helps find those rings of individuals where past behavior and association with known fraud sheds suspicion on future dealings.
Zizzamia [0304] From that a critical number of such rules can be used in the association rules scoring process to be applied to future claims for fraud detection.
Zizzamia [0045]  two principal instantiations of the invention are described herein—the first, utilizes cluster analysis to identify specific clusters of claims for additional investigation. The second utilizes association rules to quantify “normal” behavior, and thus set up a series of “tripwires” which, when violated or triggered, indicate “non-normal” claims
Zizzamia  [0477] Indeed, periodically, the clusters and rules should be recalibrated and/or new clusters and rules created in order to identify emerging fraud and ensure that the rules scoring engine remains efficient and accurate.
Zizzamia [0478] In addition, a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently. 
Zizzamia [0165] The third split on the far right branch, however, is a case where the variable that was mathematically optimal, i.e., the lag days between REPORT DATE and Litigation, was not selected for split. To perform a close-to-optimal split that makes sense, the best variable to replace was whether or not a lawsuit was filed.)
    said feedback data matching being indicative of a degree to which said at least one rule of said active rules base was determinative of whether the first, potential transaction, upon being executed, was actually fraudulent.
(Zizzamia [0391]  Combining the first two rules... The jump to 75% known fraud after adding in the third rule provides much more confidence that the 155 suspected fraudulent claims will contain a very high rate of fraud. 
Zizzamia [0478]  the incidence of actual fraud found in claims sent for further investigation)
    Zizzamia does not teach juxtaposition; defined by a respective, additional given set of transaction data therefor, wherein said processed feedback is matched to said one or more of data within said given set of transaction data according to an indicator assigned to said first score for which said feedback was respectively received and processed   
Kosko  teaches,
juxtaposition; defined by a respective, additional given set of transaction data therefor, wherein said processed feedback is matched to said one or more of data within said given set of transaction data according to an indicator assigned to said first score for which said feedback was respectively received and processed   
(Kosko  [Abstract]  applying an iterative clustering algorithm to the set of data that segregates the data into the subsets in iterative steps
Kosko [0011] Competitive learning algorithms learn ...patterns from streams of input data by adjusting the weights of only those units that win a ...competition or comparison.
Kosko [0054] The two classifiers agree eventually if the second classifier's EM-parameters are allowed converge. 
Kosko [0012] Unsupervised competitive learning (UCL) ...  Each incoming pattern stimulates a new competition. The winning jth neuron modifies its fan-in of synapses while the losing neurons do not .... Nearest-neighbor matching picks the winning neuron ... Then the UCL learning law moves the winner's synaptic ... a little closer to the incoming pattern.
Kosko  [0007] where ID j the indicator function that indicates the presence or absence of pattern y
Kosko [0139] Credit-reporting agencies and lenders may use these clustering techniques to classify high- and low-credit risk clusters or patterns of fraudulent behavior. This may inform lending policies.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   fraud detection  teachings of Zizzamia      to incorporate the clustering and competitive machine learning teachings of Kosko to “applying an iterative clustering algorithm to the set of data that segregates the data into the subsets in iterative steps…. and outputting information identifying the subsets” (Kosko [Abstract]).        The modification would have been obvious, (i.e. clustering and competitive machine learning) to a known concept (i.e.   fraud detection  ) ready for improvement to yield predictable result (i.e. “Kosko [0139] Credit-reporting agencies and lenders may use these clustering techniques to classify high- and low-credit risk clusters or patterns of fraudulent behavior. This may inform lending policies.”)

Regarding Claim 2, 
Zizzamia and Kosko teach the fraud detection of Claim 1 as described earlier.
 Zizzamia teaches,
  wherein said scores are fraud scores and said fraud scores are employed to make a binary decision regarding each of said first and second potential transactions.
(Zizzamia [0310]  any predictive numeric and non-binary variables should be transformed into binary form. Then, for example, binary bins can be created based on historical cut points for the claim.
Zizzamia  [0309] A binary flag for suspicious types of injuries can be generated
Zizzamia [0477] Indeed, periodically, the clusters and rules should be recalibrated and/or new clusters and rules created in order to identify emerging fraud and ensure that the rules scoring engine remains efficient and accurate.
Zizzamia [0478]  the scoring engine should find a high level of known fraud schemes and previously undetected schemes.
Zizzamia [0044]  using a combination of normal and anomaly rules on a set of claims or transactions)
Regarding Claim 4, 
Zizzamia and Kosko teach the fraud detection of Claim 1 as described earlier.
Zizzamia teaches,
    further comprising a bias tester operative to determine whether said at least a second model meets predetermined bias testing criteria prior to substitution of said at least a second model for said at least a first model.
(Zizzamia  [0049] The target variables (SIU investigation and fraud determination) may not be included in the clustering, first as these can be used to assess the predictive capabilities of the clusters, and second, because to do so could bias the data towards clustering on known fraud, not just inherent, and often counter-intuitive patterns that correlate with fraud.
Zizzamia  [0345]  Mean imputation of more than this amount may result in an artificial and biased selection of rules containing the mean value of a variable since the mean value would appear more frequently after imputation than it might appear if the true value were in the data.
Zizzamia  [0477] Indeed, periodically, the clusters and rules should be recalibrated and/or new clusters and rules created in order to identify emerging fraud and ensure that the rules scoring engine remains efficient and accurate.
Zizzamia  [0492] certain changes may be made in the above constructions and processes without departing from the spirit and scope of the invention, it is intended that all matter contained in the above description or shown in the accompanying drawings shall be interpreted as illustrative and not in a limiting sense.)
Regarding Claim 5, 
Zizzamia and Kosko teach the fraud detection of Claim 1 as described earlier.
Zizzamia teaches,
    wherein said scores are provided to an external transaction system, said external transaction system employing said scores to make binary transaction determinations.
(Zizzamia [0308]  referred to an SIU or similar authority or department for additional investigation
Zizzamia [0487]  systems, and features described hereinabove can be implemented in hardware, hardware programmed by software
Zizzamia [0163]  It can be seen that claims with low predicted cost were referred more to the SIU, which validates the soft fraud hypothesis. 
Zizzamia [0310]  any predictive numeric and non-binary variables should be transformed into binary form. Then, for example, binary bins can be created based on historical cut points for the claim.
Zizzamia  [0309] A binary flag for suspicious types of injuries can be generated)
Regarding Claim 8, 
Zizzamia and Kosko teach the fraud detection of Claim 1 as described earlier.
Zizzamia teaches,
        wherein said system is resident on a computer server and wherein said system communicates with one or more clients via an application interface.
(Zizzamia [0487]  The processor can include, without limitation, a personal computer or workstation or other such computing system or device that includes a processor 
Zizzamia [0491]  any suitable communications media and technologies can be leveraged by the inventive embodiments.
Zizzamia [0490] distributed processing can be used to implement some or all of the disclosed methods, where multiple processors, clusters of processors, or the like are used to perform portions of various disclosed methods in concert, sharing data, intermediate results and output as may be appropriate.
Zizzamia [0491]  user interface)
Regarding Claim 9, 
Zizzamia and Kosko teach the fraud detection of Claim 8 as described earlier.
Zizzamia teaches,
          wherein said clients generate score requests and wherein said system communicates scores to said clients.
(Zizzamia  [Claim 11] wherein ones of the clusters are scored as to likelihood of fraud, and wherein when the new claim is assigned to a scored cluster
 Zizzamia [Claim 27] output any identified potentially fraudulent new claims to a user as a basis for an investigative course of action.)
Regarding Claim 10, 
Zizzamia and Kosko teach the fraud detection of Claim 1 as described earlier.
Zizzamia teaches,
            wherein said transaction data comprises information associated with an individual seeking to effect a transaction.
(Zizzamia [0046]  detecting fraud in any context, in claims, transactions, submissions, negotiations of instruments, etc., for example, whether it is in a submitted insurance claim, a medical reimbursement claim, a claim for workmen's compensation, a claim for unemployment insurance benefits, a transaction in the banking system, credit card charges, negotiable instruments, and the like. 
Zizzamia [0106] If the individuals associated with each claim are collected and a network is constructed over time, fraud tends to cluster among certain rings, communities, and geometric distributions.)
Regarding Claim 12, 
Zizzamia teaches,
            receiving feedback data in response to a current active model being fed a first transaction request which had been scored, said feedback data comprising an indicator as to whether a transaction associated with said first, scored transaction request was actually fraudulent;
(Zizzamia [0478]  a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently.
Zizzamia [0476] It should be appreciated that the inventive models described herein can be periodically re-calibrated so that 
Zizzamia  [0478] the incidence of actual fraud found in claims sent for further investigation should be at least as high, if not higher, than historical rates of fraud detected.)
	generating training based upon the feedback data;
(  Zizzamia [Claim 27] receive a set of patterns in a set of predictive variables
Zizzamia [0307]  the association rules instantiation should begin with a database of raw claims information and characteristics that can be used as a training set...Using such a training set, rules can be created, and then applied to new claims or transactions not included in the training set.)
updating at least one rule within a pending model (a)  based upon said training, for said at least one rule, and (b) in response to said feedback data matching one or more variables of said first, scored transaction request;
(Zizzamia [0478]  a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently.
Zizzamia [0476] It should be appreciated that the inventive models described herein can be periodically re-calibrated so that 
Zizzamia [0166] describes a process for creating an ensemble of unsupervised techniques for fraud detection in UI claims. This involves combining multiple unsupervised and supervised detection methods for use in scoring claims for the purpose of mitigating unemployment insurance fraud.
Zizzamia [0478] In this way, the scoring engine can be constantly monitored and optimized to create an efficient scoring process.)
	feeding said first, scored transaction request as defined by said given set of transaction data to said updated pending model and said current active model, at a same time, for a juxtaposition of scoring operations of said updated pending model and said current active model as to said first, scored transaction request;	assessing whether said scoring by said updated pending model at said same time or said scoring by said current active model at said same time most accurately reflects said indicator;
(Zizzamia [Abstract]  data relating to a sample set of claims or transactions may be obtained
Zizzamia [0021] Probabilistic association rules can be derived on raw claims data using, for example, the Apriori Algorithm (other methods of generating probabilistic association rules can also be utilized). Independent rules can be selected that describe strong associations between claim attributes
Zizzamia [0047] The clusters can be defined on a multivariate basis and chosen to maximize the similarity of the claims within each cluster on all the predictive variables simultaneously.
Zizzamia [0442] Generally, 2 to 6 bins performs best, but the number of bins is dependent on the quality of the rules generated and existing patterns in the data.
Zizzamia [0472] test combinations of rules beginning with the best performing rule and adding on the next best rule iteratively. Exhaustively test all rules combinations until the set with the highest true positive and true negative rate is found.
Zizzamia [0478] In addition, a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently.)
	and if said scoring by said updated pending model at said same time most accurately reflects said indicator, 
(Zizzamia [0478] In this way, the scoring engine can be constantly monitored and optimized to create an efficient scoring process.)
then substituting said updated pending model as a new current active model for scoring a second transaction request defined by a respective, additional given set of transaction data therefor.
(Zizzamia  [0049] The target variables (SIU investigation and fraud determination) may not be included in the clustering, first as these can be used to assess the predictive capabilities of the clusters, and second, because to do so could bias the data towards clustering on known fraud, not just inherent, and often counter-intuitive patterns that correlate with fraud.
Zizzamia  [0345]  Mean imputation of more than this amount may result in an artificial and biased selection of rules containing the mean value of a variable since the mean value would appear more frequently after imputation than it might appear if the true value were in the data.
Zizzamia  [0477] Indeed, periodically, the clusters and rules should be recalibrated and/or new clusters and rules created in order to identify emerging fraud and ensure that the rules scoring engine remains efficient and accurate.
Zizzamia  [0492] certain changes may be made in the above constructions and processes without departing from the spirit and scope of the invention, it is intended that all matter contained in the above description or shown in the accompanying drawings shall be interpreted as illustrative and not in a limiting sense.)
    Zizzamia does not teach juxtaposition; 
Kosko  teaches,
juxtaposition; 
(Kosko  [Abstract]  applying an iterative clustering algorithm to the set of data that segregates the data into the subsets in iterative steps
Kosko [0011] Competitive learning algorithms learn ...patterns from streams of input data by adjusting the weights of only those units that win a ...competition or comparison.
Kosko [0054] The two classifiers agree eventually if the second classifier's EM-parameters are allowed converge. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   fraud detection  teachings of Zizzamia      to incorporate the clustering and competitive machine learning teachings of Kosko to “applying an iterative clustering algorithm to the set of data that segregates the data into the subsets in iterative steps…. and outputting information identifying the subsets” (Kosko [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. clustering and competitive machine learning) to a known concept (i.e.   fraud detection  ) ready for improvement to yield predictable result (i.e. “Kosko [0139] Credit-reporting agencies and lenders may use these clustering techniques to classify high- and low-credit risk clusters or patterns of fraudulent behavior. This may inform lending policies.”)

Regarding Claim 13, 
Zizzamia and Kosko teach the fraud detection of Claim 12 as described earlier.
Zizzamia teaches,
          wherein said scores are fraud scores and said fraud scores are employed to make a binary decision regarding said transaction.
(Zizzamia [0308]  referred to an SIU or similar authority or department for additional investigation
Zizzamia [0487]  systems, and features described hereinabove can be implemented in hardware, hardware programmed by software
Zizzamia [0163]  It can be seen that claims with low predicted cost were referred more to the SIU, which validates the soft fraud hypothesis. 
Zizzamia [0310]  any predictive numeric and non-binary variables should be transformed into binary form. Then, for example, binary bins can be created based on historical cut points for the claim.
Zizzamia  [0309] A binary flag for suspicious types of injuries can be generated)  
Regarding Claim 14, 
Zizzamia and Kosko teach the fraud detection of Claim 13 as described earlier.
Zizzamia teaches,
           wherein said current active model and said updated pending model each comprise at least one rule, each said at least one rule mapping an 
(Zizzamia [0444] Because there are multiple RHS components representing different industries and different industries likely have unique distributions of variables, binning must be accomplished for each RHS independently.
Zizzamia [0316]  For each numeric claim attribute included in the scoring, the predictive variables are transformed to binary indicators 
Zizzamia [0435] The ultimate goal of the association rules is to find outlier behavior in the data. As such, true outliers should be left in the data to ensure that the rules are able to capture normal behavior.)
Regarding Claim 15, 
Zizzamia and Kosko teach the fraud detection of Claim 12 as described earlier.
Zizzamia teaches,
          whether bias exists in said updated pending model prior to said step of substituting said updated pending model as a new current active model
(Zizzamia [0478]  a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently.
Zizzamia [0476] It should be appreciated that the inventive models described herein can be periodically re-calibrated so that rules/insights/indicators/patterns/predictive variables/etc. gleaned from previous applications of the unsupervised analytical methods (including the results of associated SIU investigations) can be fed back as inputs to inform/improve/tweak the fraud detection process.)
Regarding Claim 16, 
Zizzamia and Kosko teach the fraud detection of Claim 12 as described earlier.
Zizzamia teaches,
further comprising the step of cleansing said feedback data prior to said step of updating at least one rule within said pending model based upon said feedback data. 
(Zizzamia [0478]  a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently.
Zizzamia [0476] It should be appreciated that the inventive models described herein can be periodically re-calibrated so that rules/insights/indicators/patterns/predictive variables/etc. gleaned from previous applications of the unsupervised analytical methods (including the results of associated SIU investigations) can be fed back as inputs to inform/improve/tweak the fraud detection process.)
Regarding Claim 19,
Zizzamia and Kosko teach the fraud detection of Claim 12 as described earlier.
Zizzamia teaches,
          further comprising the step of reporting the adaptation of said new current active model, based on the substitution of said updated pending model, to one or more users.
(Zizzamia [0240] Probabilistic behavioral models can be constructed for each unique applicant, updating each week based on that individual's behavior. 
Zizzamia [0490]  perform portions of various disclosed methods in concert, sharing data, intermediate results and output as may be appropriate.
 Zizzamia [0476] It should be appreciated that the inventive models described herein can be periodically re-calibrated so that rules/insights/indicators/patterns/predictive variables/etc. gleaned from previous applications of the unsupervised analytical methods (including the results of associated SIU investigations) can be fed back as inputs to inform/improve/tweak the fraud detection process. 
Zizzamia [0422]  customized to a particular user's individual claims department)
Regarding Claim 20,
Zizzamia and Kosko teach the fraud detection of Claim 1 as described earlier.
Zizzamia teaches,
          wherein said feedback data is defined by one or more entities for which said at least a first score was generated and said first, potential transaction was executed by each of said one or more entities.
(Zizzamia [0308]  referred to an SIU or similar authority or department for additional investigation
Zizzamia [0478]  a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently.
Zizzamia [0163]  It can be seen that claims with low predicted cost were referred more to the SIU, which validates the soft fraud hypothesis.)
Regarding Claim 21, 
Zizzamia and Kosko teach the fraud detection of Claim 12 as described earlier.
Zizzamia teaches,
wherein said feedback data is defined by one or more entities for which said first transaction had been scored for said one or more entities.
(Zizzamia [0308]  referred to an SIU or similar authority or department for additional investigation
Zizzamia [0478]  a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently.
Zizzamia [0163]  It can be seen that claims with low predicted cost were referred more to the SIU, which validates the soft fraud hypothesis.)           








Claims 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zizzamia and Kosko     in view of Pourmohammad (“BUILDING RISK ANALYSIS SYSTEM WITH DYNAMIC AND BASE LINE RISK”, U.S. Publication Number: 2019/0138512  A1)
Regarding Claim 11, 
Zizzamia     teaches the scoring system of Claim 6 as described earlier.
Zizzamia     teaches,





in connection with the optimization of rules contained in said pending rules base.
(Zizzamia [0478]  a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently. 
 Zizzamia [0163] “Severity Score” is the optimal split candidate based on the algorithm
Zizzamia [0053] selecting the number of clusters (step 52) is not a trivial task. In this case, bagged clustering can be used to determine the optimal number of clusters using the provided variables and claims. 
Zizzamia [0162] Implementing a decision tree using packaged software, or custom developed computer code, the optimal split can, for example, be selected)
Zizzamia  does not teach wherein said processed feedback data further comprises a fraud reported date and wherein data associated with said transaction and 
Pourmohammad teaches,
wherein said processed feedback data further comprises a fraud reported date and wherein data associated with said transaction and comprising a recent fraud reported date is given more weight than data of another transaction comprising an older fraud reported date
(Pourmohammad [0289]  the records of the times when an incident was first reported
Pourmohammad [0136] to update the risk value ...by determining, at a second point in time of the points in time after the first point in time, a decay factor based on the expiration time and the decay model and determining the risk value at the second point in time by multiplying the risk value at the first point in time by the decay factor.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   fraud detection  teachings of Zizzamia      to incorporate the risk analysis teachings of Pourmohammad  to “receive …. a dynamic risk score associated with an asset….. (and) generate….a baseline risk score, and …. display an indication of the dynamic risk score at the current point in time and an indication of the baseline risk score.” (Pourmohammad  [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk analysis) to a known concept (i.e.   fraud detection  ) ready for improvement to yield predictable result (i.e. “determining whether the description for the  … event corresponds to one of the predefined …. categories includes determining whether a stored data identifies a direct mapping of at least a portion of the description to one of the predefined …. categories.”)
Regarding Claim 17, 
Zizzamia     teaches the scoring system of Claim 12 as described earlier.
Zizzamia     does not teach wherein said feedback data comprises data indicative of a fraud reporting date.
Pourmohammad  teaches,
wherein said feedback data comprises data indicative of a fraud reporting date.
(Pourmohammad [0289]  the records of the times when an incident was first reported)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   fraud detection  teachings of Zizzamia      to incorporate the risk analysis teachings of Pourmohammad  to “receive …. a dynamic risk score associated with an asset….. (and) generate….a baseline risk score, and …. display an indication of the dynamic risk score at the current point in time and an indication of the baseline risk score.” (Pourmohammad  [Abstract]).        The modification (i.e. risk analysis) to a known concept (i.e.   fraud detection  ) ready for improvement to yield predictable result (i.e. “determining whether the description for the  … event corresponds to one of the predefined …. categories includes determining whether a stored data identifies a direct mapping of at least a portion of the description to one of the predefined …. categories.”)
Regarding Claim 18, 
Zizzamia     teaches the scoring system of Claim 12 as described earlier.
Zizzamia     teaches in connection with said step of updating said at least one rule within said pending model.
(Zizzamia [0476] It should be appreciated that the inventive models described herein can be periodically re-calibrated so that rules/insights/indicators/patterns/predictive variables/etc. gleaned from previous applications of the unsupervised analytical methods (including the results of associated SIU investigations) can be fed back as inputs to inform/improve/tweak the fraud detection process. 
 Zizzamia [0478]  a current scoring engine may be monitored with feedback from the SIU and standard claims processing to determine which rules and clusters are detecting fraud most efficiently.)
Zizzamia     does not teach if said transaction comprises a more recent fraud reporting date than does another transaction comprising a comparatively older 
Pourmohammad  teaches,
if said transaction comprises a more recent fraud reporting date than does another transaction comprising a comparatively older fraud reporting date, said transaction is weighted more heavily than said another transaction
(Pourmohammad [0289]  the records of the times when an incident was first reported
Pourmohammad [0136] to update the risk value ...by determining, at a second point in time of the points in time after the first point in time, a decay factor based on the expiration time and the decay model and determining the risk value at the second point in time by multiplying the risk value at the first point in time by the decay factor.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the   fraud detection  teachings of Zizzamia      to incorporate the risk analysis teachings of Pourmohammad  to “receive …. a dynamic risk score associated with an asset….. (and) generate….a baseline risk score, and …. display an indication of the dynamic risk score at the current point in time and an indication of the baseline risk score.” (Pourmohammad  [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. risk analysis) to a known concept (i.e.   fraud detection  ) ready for improvement to yield predictable result (i.e. “determining whether the description for the  … event corresponds to one of the predefined …. categories includes determining whether a stored data identifies a direct mapping of at least a portion of the description to one of the predefined …. categories.”)

Response to Remarks
Applicant's arguments filed on December 20, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Objections  
Applicant's  amendments rectify the previous objections. 
The objections are lifted.
Response Remarks on Claim Rejections - 35 USC § 112
Applicant’s amendments, with respect to the previous rejection of claims under 35 USC § 112 have been fully addressed.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 112.

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“each of these claims addresses generation of scores as to a likelihood of 
fraud for a given set of transaction data and relative operation of the claimed embodiments as to such given set of transaction data… the current amendment relating the 
"juxtaposition" of operations of the recited models … provide a manner of dynamically obtaining optimized, i.e., updated, scoring that the specification explains current systems do not afford….. In traditional approaches to fraud detection…In a static rules-based system, these updates are generally made manually "
Examiner responds:
Applicant's amendments have been fully considered but they are not persuasive. Instructing to determine a likelihood or generate a score recite a fundamental economic principles or practice or optimize/update scoring  (including hedging and mitigating risk)   and/or commercial or legal interactions (transactions). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
“Juxtaposition” is not clearly defined (and rejected under 35 U.S.C. 112(b)) and therefore given limited patentable weight.  Under broadest reasonable interpretation, Examiner views the term as any different variation, alteration, 

Regarding automating a manual process, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. In this case the claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. See MPEP 2106.05(d) well-understood, routine, and conventional.
Furthermore, automating the machine learning training  data is a well-understood, routine, or conventional activity. For example, Zizzamia teaches:
Zizzamia [0084] The starting point for variable selection is the raw data that already exists and that is collected by the insurer on the policy holders and the claimants. Additional variables may be created by combining the raw variables to create a synthetic variable that is more aligned with the business context and the fraud hypothesis....
Zizzamia [0085] ...various synthetic variables can be automatically generated, with various pre-programmed parameters. For example, various combinations, both linear and nonlinear, of each internal variable with each external variable can be automatically generated, and the results tested in various clustering runs to output to a user a list of useful and predictive synthetic variables......
Zizzamia [0014] Supervised models are equations, algorithms, rules, or formulas that are trained to identify a target variable of interest from a series of predictive variables. Known cases are shown to the model, which learns the patterns in and amongst the predictive variables that are associated with the target variable. When a new case is presented, the model provides a prediction based on the past data by weighting the predictive variables. Examples include linear regression, generalized linear regression, neural networks, and decision trees.








Parallel processing of data is a well-understood, routine, or conventional activity. For example, Zizzamia teaches:
There is no improvement to machine learning in the Applicant’s invention. It is merely utilizing machine learning functionality in a routine and traditional manner.
 Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Kosko (“NOISE-ENHANCED CLUSTERING AND COMPETITIVE LEARNING”, U.S. Publication Number: 2015/0161232 A1)
Applicant’s remarks regarding the rejection is made under 35 USC § 102 is rendered moot by the introduction of additional prior art. The rejection under 35 USC § 102 has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.
Prior Art Cited But Not Applied





















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sampath (“DYNAMIC SELF-LEARNING SYSTEM FOR AUTOMATICALLY CREATING NEW RULES FOR DETECTING ORGANIZATIONAL FRAUD”, U.S. Publication Number: 20190228419 A1) provides a fraud detection system that applies scoring models to process transactions by scoring them and sidelines potential fraudulent transactions is provided. Those transactions which are flagged by this first process are then further processed to reduce false positives by scoring them via a second model. Those meeting a predetermined threshold score are then sidelined for further review. This iterative process recalibrates the parameters underlying the scores over time. These parameters are fed into an algorithmic model. Those transactions sidelined after undergoing the aforementioned models are then autonomously processed by a similarity matching machine learning.
Yu (“TRAINING AND SELECTION OF MULTIPLE FRAUD DETECTION MODELS”, U.S. Publication Number: 20170148027 A1) provides multiple modeling technologies   used within a fraud detection system to each handle different blocks of segmented transaction data in order to detect fraud. Model data is created from recent segmented transaction data that is currently handled by an existing model; each transaction includes a fraud flag as to whether it was fraudulent or not. The model data is used to train, validate and test any of a number of types of models where the fraud flag is the target. Performance metrics such as Sensitivity, Review Rate and False Positives are calculated for each trained model. An operational objective is used to determine a value for a particular performance metric which then dictates values for other performance metrics for each model. The best model is chosen by optimizing the performance metrics. The best model is configured and deployed to replace the existing model.
Adjaoute (“METHOD OF OPERATING ARTIFICIAL INTELLIGENCE MACHINES TO IMPROVE PREDICTIVE MODEL TRAINING AND PERFORMANCE”, U.S. Patent: 10984423 B2) proposes improving the training and performance of predictive models. A first method of operating an artificial intelligence machine produces predictive model language documents describing improved predictive models that generate better business decisions from raw data record inputs. A second method of operating an artificial intelligence machine including processors for predictive model algorithms 
ZHOU (“SYSTEMS AND METHODS FOR REAL-TIME PROCESSING OF DATA STREAMS”, U.S. Publication Number: 20200402058 A1) proposes receiving an event from a data stream, extracting keys from the event, associating the event with at least one account based on the extracted keys, identifying a state variable associated with the at least one account, updating the state variable by accumulating the event in the state variable, registering a time stamp for the event in the state variable, and retiring expired events from the state variable. The operations may also include determining whether the state variable is above a threshold level
Adjaoute (“ADDRRESSABLE SMART AGENT DATA TECHNOLOGY TO DETECT UNAUTHORIZED TRANSACTION ACTIVITY”, U.S. Publication Number: 20180130006 A1) provides a computer implemented and electronic process is provided that uses artificial intelligence to detect unauthorized activity by an insider or hacker. Electronic systems that employ artificial intelligence and machine learning to detect unauthorized transaction activity.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697